Citation Nr: 0800293	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  05-34 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a left foot 
disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel

INTRODUCTION

The veteran had active military service in the Army from June 
1970 to September 1971, including service in the Republic of 
Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which denied entitlement to service connection for 
PTSD, hearing loss, tinnitus, and a stress fracture of the 
left foot.

The veteran initially claimed a left foot injury; however, 
the RO characterized the issue as a stress fracture of the 
left foot in its September 2003 rating decision and September 
2005 statement of the case.  The medical evidence of record 
indicates that the veteran walks with a slight limp and has 
chronic foot pain, recurrent calluses, and cauvus structure 
of one or both of his feet.  In recognition that the veteran 
may have some current left foot disability and, in essence, 
seeks service connection for whatever that disability may be, 
this issue has been recharacterized on the title page to more 
accurately reflect the claim and the evidence of record. 

The issue of service connection for a left foot disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the veteran participated in combat.  

2.  There is no independent verification of a stressor in 
service to support a diagnosis of PTSD.

3.  The preponderance of the evidence is against a finding 
that the veteran has PTSD as a result of his service in the 
military.
4.  The preponderance of the medical evidence is against a 
finding that the veteran has a current diagnosis of hearing 
loss.

5.  The preponderance of the medical evidence is against a 
finding that the veteran has a current diagnosis of tinnitus


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service 
directly or presumptively.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.304 (2007).

2.  Hearing loss was not incurred in or aggravated by service 
directly or presumptively.  38 U.S.C.A §§ 1101, 1110, 1112, 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2007).

3.  Tinnitus was not incurred in or aggravated by service 
directly or presumptively.  38 U.S.C.A §§ 1101, 1110, 1112, 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in July 2002.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 18 
Vet. App. 112, requesting the claimant to provide evidence in 
his possession that pertains to the claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection are denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).    

VA has assisted the veteran in obtaining evidence, 
particularly the veteran's personnel records and current VA 
medical records.  However, the veteran's service medical 
records (SMRs) could not be located.  In July 2002, upon 
request from the RO, the National Personnel Record Center 
(NPRC) responded that the veteran's SMRs could not be 
located.  Upon a second request for the veteran's SMRs by the 
RO, in June 2003 the NPRC again responded that they could not 
be located.  In June 2003 the RO made a formal finding of the 
unavailability of the veteran's service records.  VA has a 
heightened obligation to assist the veteran in the 
development of his case, and to explain findings and 
conclusions, as well as carefully consider the benefit of the 
doubt rule when records in the possession of the government 
are presumed to have been destroyed.  See O'Hare v. 
Derwinski, 1 Vet.App. 365, 367 (1991).  Based on the RO's 
efforts and the responses from the service department, it is 
reasonably certain that the veteran's service medical records 
are no longer available and that further efforts to obtain 
those records would be futile.  38 U.S.C.A. § 5103A(b)(3)); 
see also Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); 
O'Hare v. Derwinski, 1 Vet. App. at 367.  All other known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran has not contended otherwise.  

A medical examination was not provided regarding the 
existence of the complained of PTSD, hearing loss, or 
tinnitus.  Concerning the veteran's complained of hearing 
loss and tinnitus, the VA's duty to assist doctrine does not 
require that the veteran be afforded a medical examination, 
however, because there is no competent evidence of current 
hearing loss or tinnitus disabilities.  Concerning the 
veteran's complained of PTSD, a medical examination is not 
required because, although the evidence may indicate that the 
veteran has a current diagnosis of PTSD, it has not been 
established by credible evidence that his current diagnosis 
of PTSD resulted from an in-service stressor or stressors.  
See, McLendon v. Nicholson, 20 Vet. App. 79, 82-83  (2006); 
Charles v. Principi, 16 Vet. App. 370 (2002). 

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f).

The evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether the veteran 
"engaged in combat with the enemy," as established by 
recognized military combat citations or other official 
records.  38 U.S.C.A. § 1154(b).  If VA determines the 
veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b).  If, however, VA 
determines either that the veteran did not engage in combat 
with the enemy or that he did engage in combat, but that the 
alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain other objective information that corroborates 
his testimony or statements.  See Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  PTSD

The veteran seeks service connection for PTSD that he claims 
is related to his service in the Army.  

The record contains a provisional diagnosis of PTSD.  During 
a February 2004 VA health visit the veteran stated during a 
PTSD screening test that he had not been a witness to, or 
experienced, an event that involved actual or threatened 
death or serious injury.  However, an April 2005 PTSD 
screening test was positive.  Furthermore, in April 2005, a 
VA medical report notes that the physician would continue to 
monitor for signs and symptoms of PTSD, and notes that the 
veteran has a R/O diagnosis of PTSD.  Likewise, in April 
2005, the treating physician noted that the veteran has a 
provisional diagnosis of PTSD that may be related to combat.

The veteran reports that he was treated for psychiatric 
problems in service, and that he has received no private 
medical treatment for his claimed PTSD since service.  

Regardless of whether the veteran would receive a diagnosis 
of PTSD stemming from his alleged Vietnam experiences, these 
experiences have not been independently verified.  The 
veteran claims that he has PTSD as a result of being 
subjected to mortar attacks that routinely struck ten yards 
from his boat while he was working as a water craft operator.  
He also recounts an incident in which he rode shotgun for 
another transportation company, and his convoy was ambushed, 
resulting in his witnessing the deaths and injury of several 
people.  

In the veteran's PTSD questionnaire, which was received by 
the RO in June 2004, the veteran listed the above incident in 
which he rode shotgun as occurring in 1971.  He provided no 
specific date for the incident.  He noted that it occurred 
between Da Nang and Ben Me Thnot.  He did not list the 
company he was assigned to, or whether it occurred as part of 
a specific campaign.  He reported that he could not remember 
the specific name of any of the people who died or were 
injured.  Likewise, in discussing the routine mortar attacks 
that he experienced while working as a water craft operator, 
the veteran only noted that these attacks occurred between Da 
Nang and Nha Trang, and did not list specific dates, places, 
or people.

The veteran's service personnel records do not corroborate 
any of these incidents, though they do show that his military 
occupational specialty (MOS) was as a watercraft operator.  
He served in Vietnam for eight months and five days during 
active service, and in April 1971 served with the 97th Trans. 
Co., USARPAC.  It is noted that from January 1971 to 
September 1971 he served with the USARPAC in Vietnam.  The 
veteran was awarded no medals that indicate he participated 
in combat.

Service in or near a "combat zone" does not necessarily mean 
that the veteran himself engaged in combat against the enemy.  
See VAOPGCPREC 12-99 (65 Fed. Reg. 6, 257 (2000)).  Whether 
or not a veteran "engaged in combat with the enemy" must be 
determined through recognized citations or other official 
records.  No single item of evidence is determinative, and VA 
must assess the credibility, probative value, and relative 
weight of each item.  Id.  The veteran's assertions of combat 
service are not ignored, but are evaluated along with other 
evidence.  Id.  However, again, mere assertion of combat 
service, alone, is insufficient to establish this fact. Id.  
The vague and general nature of stressor allegations, when 
considered along with other considerations - lack of combat- 
specific awards; no notation in DD 214 as to assignment to 
combat duty - are highly probative and tend to disfavor the 
claim.  

The RO has requested that the veteran furnish a list of his 
claimed in-service stressor events, and the response from the 
veteran did not provide sufficient detail (specific names, 
places and dates) to enable the RO to verify these incidents.  
See, e.g., Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1991) 
(the duty to assist is not always a one-way street).  The 
veteran himself must carry the burden of advancing 
sufficiently detailed information about at least one incident 
to enable VA to corroborate them.  He has not done so here, 
even though this responsibility lies with him under 38 C.F.R. 
§ 3.159(c)(2)(i) and he had ample notice of the importance of 
a verified stressor in his case.
The factual data required, i.e., names, dates and places, are 
straightforward facts and do not place an impossible or 
onerous task on appellant.  The duty to assist is not always 
a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in 
obtaining putative evidence.

The record does not allow for application of the liberalized 
standard for such claims established in Pentecost since there 
is no independent evidence of the events the veteran 
described and given, his vague claims, no attempt can be made 
to determine if the boats the veteran served on, or his 
units, came under attack.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2002) (stating that a veteran need not corroborate 
a noncombat stressor of enemy rocket attacks on a base where 
his unit was stationed with evidence of his physical 
proximity to, or firsthand experience with, the attacks, but 
rather that his presence with the unit at the time the 
attacks occurred corroborates his statement that he 
experienced such attacks personally).  

Whether the veteran has been diagnosed with PTSD in this case 
is not determinative.  To warrant service connection for 
PTSD, 38 C.F.R. § 3.304(f) provides that the diagnosis must 
conform to 38 C.F.R. § 4.125(a), and meet the criteria of 
DSM-IV.  Moreover, the diagnosis of PTSD must be based either 
on a claim of account of events during demonstrated combat 
status or on verified stressors.  

The preponderance of the evidence is against the claim to 
service connection for PTSD; there is no doubt to be 
resolved; and service connection is not warranted. Gilbert v. 
Derwinski, 1 Vet App. at 57-58; 38 U.S.C.A. § 5107 (b), 38 
C.F.R. § 3.102.   

II.  Hearing Loss and Tinnitus

The veteran seeks service connection for hearing loss and 
tinnitus disabilities that he claims are related to his 
service in the Army.  

The record does not indicate that the veteran has a present 
diagnosis of hearing loss or tinnitus.  As noted above, the 
veteran's discharge examination and service medical records 
could not be located by the RO.  The veteran reported in his 
original claim that he has not received any medical treatment 
for either his claimed hearing loss or tinnitus.

Lengthy VA medical records dated from 2004 and 2005, do not 
show that the veteran sought treatment for hearing loss or 
tinnitus, or any problems that may be related to these 
disabilities.  A VA medical record dated in April 2005 notes 
that the veteran did not have any hearing deficits that pose 
a safety risk to him.  There are no private medical records 
that indicate the veteran currently has hearing loss or 
tinnitus.  

The Board accepts the veteran's statements regarding the 
noise exposure he experienced from gunfire, mortar fire, and 
trucks during service; and there is no reason to doubt his 
credibility; however he is not competent to offer an opinion 
as to matters requiring medical expertise, such as a 
diagnosis of a disability or disorder.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); Savage v. Gober, 10 
Vet. App. 488 (1997).  

Service connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  The Court has held that a condition or injury that 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition or injury.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the 
absence of proof of a present disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Therefore, because the veteran has not been 
diagnosed with hearing loss or tinnitus, his service 
connection claims for these claimed conditions must fail.  

While the Board has considered the veteran's lay assertions, 
they do not outweigh the medical evidence of record, which 
does not show that the veteran currently has hearing loss or 
tinnitus disabilities. 

The preponderance of the evidence is against the claims for 
hearing loss and tinnitus; there is no doubt to be resolved; 
and service connection for hearing loss and tinnitus is not 
warranted.  Gilbert v. Derwinski, 1 Vet App. at 57-58; 38 
U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for PTSD is denied. 

Entitlement to service connection for hearing loss is denied. 

Entitlement to service connection for tinnitus is denied. 


REMAND

The veteran seeks service connection for a left foot 
disability which he believes is related to service.  

In his original claim the veteran stated that during basic 
training he had an injury to his left foot, and that this 
injury still causes him pain.  He further notes that he saw a 
private podiatrist about this issue in approximately 1990, 
who advised him that surgery on his foot was necessary.  The 
veteran indicated that he elected to not have any surgical 
procedures at that time.  In his notice of disagreement dated 
in June 2004 the veteran notes that he had a stress fracture 
in his left foot during basic training at Fort Dix and that 
an x-ray was performed on it at that time.  In his Form 9 
appeal to the Board dated in October 2005, the veteran 
reported that the stress fracture he allegedly suffered at 
Fort Dix worsened his left foot condition.  As noted above, 
the RO was unable to locate the veteran's SMRs or separation 
examination.  The veteran noted that he cannot recall the 
name of the private podiatrist he consulted in approximately 
1990.  Thus, the veteran's private podiatry records have not 
been obtained by the RO.

Personnel records show the veteran received basic combat 
training at Fort Dix in June and July 1970.  

In a VA medical treatment record dated in April 2005 the 
attending physician assessed the veteran with chronic foot 
pain.  Likewise, the physician noted that the veteran has 
chronic foot calluses that are due to a foot deformity.  The 
physician stated that the veteran needed his insoles to be 
redone, and that he had been seen by a podiatrist off and on 
for his foot condition.  Finally, the physician noted that 
the veteran walked with a slight limp.  

In April 2005, a VA clinician noted in a medical treatment 
record that the veteran reported no pain, that he had a 
normal range of motion, and is fully independent for 
mobility.

Further VA medical treatment records dated in April 2005 
report that the veteran complained of recurrent painful 
calluses, sub, in his left foot, and of diffuse arch pain in 
his foot.  The clinician found that the veteran had deep 
seeded keratomas in his left foot, semi-rigid hammertoes, and 
an abducted deformity of his left fifth toe.  Also 
longitudinal arches were noted as high.  Finally, an 
assessment of recurrent calluses and hammertoe/cauvus foot 
structure was made by the clinician.

A veteran is competent to report continuity of observable 
symptomatology.  Charles v. Principi, 16 Vet. App. 370, 374-
75 (2002).  Accordingly, the veteran is competent to report 
that he experienced a continuity of pain from a stress 
fracture or other injury of his left foot from the time of 
service to the present. 

The current record contains competent evidence of a current 
left foot disability and evidence of a continuity of 
symptomatology indicating that the present disability may be 
associated with the veteran's service.  However, there is 
insufficient medical evidence for the Board to decide the 
veteran's claims.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); See also U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (c) (2007).   

The veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 
(2006). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA medical 
examination to determine whether the 
veteran has a current left foot disability 
that pre-existed service.  If so, is it at 
least as likely as not that the veteran's 
pre-existing left foot disability was 
aggravated due to injury during the 
veteran's active service, and, if so, was 
such aggravation part and parcel of the 
natural progression of the pre-existing 
condition.  

In the alternative, if it is determined 
that the veteran had no pre-existing 
injury, is it at least as likely as not 
that the veteran has a current left foot 
disability that is related to service.

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
note the medical reports of record.  A 
rationale for all medical opinions must be 
provided.

2.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be readjudicated.  If the claim 
remains denied, the RO should issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


